 

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

2019 MAY -7] — 5: 19.

UNITED STATES OF AMERICA, sicPHEN C. ORIES
CLERK i

Case ” 19-CR- g 3

[18 U.S.C. §§ 2422(b) and 2]

Plaintiff,
Vv.

TYLER A. BLACKMON,

Green Bay Division
Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

On or about September 27, 2018, in the State and Eastern District of Wisconsin and
elsewhere,

TYLER A. BLACKMON,

using a facility and means of interstate commerce, did knowingly attempt to persuade, induce,
entice, and coerce Minor Child A, a person who had not yet attained the age of 18 years, to
engage in sexual activity for which the defendant could be charged with a criminal offense,
namely, aiding and abetting incest with a child in violation of Wisconsin Statute Section 948.06.

In violation of Title {g, United States Code, Sections 2422(b) and 2.

Case 1:19-cr-00083-WCG Filed 05/07/19 Page 1of4 Document 1
 

 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

On or about September 30, 2018, in the State and Eastern District of Wisconsin and
elsewhere,

TYLER A. BLACKMON,

using a facility and means of interstate commerce, did knowingly attempt to persuade, induce,
entice, and coerce Minor Child A, a person who had not yet attained the age of 18 years, to
engage in sexual activity for which the defendant could be charged with a criminal offense,
namely, aiding and abetting incest with a child in violation of Wisconsin Statute Section 948.06.

In violation of Title 18, United States Code, Sections 2422(b) and 2.

Case 1:19-cr-00083-WCG Filed 05/07/19 Page 2of4 Document 1
 

 

 

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

On or about October 2, 2018, in the State and Eastern District of Wisconsin and
elsewhere,

TYLER A. BLACKMON,

using a facility and means of interstate commerce, did knowingly attempt to persuade, induce,
entice, and coerce Minor Child A, a person who had not yet attained the age of 18 years, to
engage in sexual activity for which the defendant could be charged with a criminal offense,
namely, aiding and abetting incest with a child in violation of Wisconsin Statute Section 948.06.

In violation of Title 18, United States Code, Sections 2422(b) and 2.

Case 1:19-cr-00083-WCG Filed 05/07/19 Page 3of4 Document 1
 

COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

On or about October 10, 2018, in the State and Eastern District of Wisconsin and
elsewhere,

TYLER A. BLACKMON,

using a facility and means of interstate commerce, did knowingly attempt to persuade, induce,
entice, and coerce Minor Child A, a person who had not yet attained the age of 18 years, to
engage in sexual activity for which the defendant could be charged with a criminal offense,
namely, aiding and abetting incest with a child in violation of Wisconsin Statute Section 948.06.

In violation of Title 18, United States Code, Sections 2422(b) and 2.
A TRUE BILL:

FOREP
Dated: SPL 7

LIAS,

<< UMATTHEW D. KRUBGER
United States Attorney

Case 1:19-cr-00083-WCG Filed 05/07/19 Page 4of4 Document 1
